Citation Nr: 0209777	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-20 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  The Board remanded the case in February 1999 
for additional development of the record.  The Indianapolis, 
Indiana Regional Office currently has jurisdiction over this 
case.

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 2002.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c)(2001).


REMAND

The appellant contends that he has a current low back 
disorder that had its onset in service. The Board remanded 
the case for additional development of the evidence.  The RO 
was instructed to ask the veteran to provide the name of the 
unit with which he was serving and the approximate date of an 
alleged fall that resulted in a back injury, as well as the 
name of the facility at which he received treatment, so that 
a request for those clinical records could be made.  The 
Board also indicated that if a request for clinical records 
made to the National Personnel Records Center is 
unsuccessful, that the RO should make the request directly to 
the treating hospital or medical facility or to such other 
source as may be indicated.

The claims file contains a copy of a NA Form 13042, Request 
for Information Needed to Locate Medical Records signed by 
the appellant.  He indicated that he was treated at the Naval 
Hospital in Key West, Florida in May 1954 and the Bethesda 
Naval Hospital in 1952 or 1953.  In April 2002, he testified 
that he suffered a slight fracture of the third lumbar 
vertebra when he slipped and fell on stairs while stationed 
at Bethesda Naval Hospital.  He testified that he injured his 
back again when he fell in the shower while hospitalized for 
treatment of hepatitis A at the Key West Naval Hospital.  He 
also testified that he sought treatment for his back while 
stationed at the Marine Air Corps Air Station in Ocala, 
Florida at the infirmary there.  He indicated that this 
treatment occurred after he was discharged from Bethesda 
Naval Hospital but before he was discharged from active 
service.

There is nothing in the record showing that the RO complied 
with the Board's remand order to attempt to obtain additional 
service medical records.  As full compliance with the remand 
directive was not accomplished, the case must again be 
remanded for the necessary information and development.  
Stegall v. West, 11 Vet. App. 268 (1998).

In April 2002, the appellant testified that he is in receipt 
of Social Security benefits on the basis of his back 
disability.  Copies of the Social Security Administration 
decision and the medical records on which that determination 
was based have not been obtained.  The United States Court of 
Appeals for Veterans Claims has held that the duty to assist 
includes an obligation to obtain the records of a Social 
Security Administration adjudication awarding disability 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

At the April 2002 hearing, the veteran testified that he was 
currently receiving treatment for degenerative joint disease 
of the lumbar spine at the South Bend, Indiana VA clinic.  
Those records should be obtained and associated with the 
claims folder.

An August 2000 VA examination report shows that the examiner 
concluded, based on a review of the file, that the veteran's 
current back disorder was not likely the result of the 
reported fall in the shower during service.  Additional 
private treatment records were added to the claims file in 
January and March 2002, after the VA examination was 
conducted.  Although the records do not contain evidence 
showing a relationship of the current back disability to 
service, there is evidence of treatment in October 2001 that 
was not considered by the examiner.  In addition, there may be 
additional service medical records obtained.  The Court has 
held that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Another VA examination should be 
obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should contact the appropriate 
custodian of records and request all 
clinical records, to include x-rays and 
other diagnostic reports, for a reported 
fall at Bethesda Naval Hospital in 1952 
or 1953; for the veteran's 
hospitalization from May 7 to 19, 1954, 
at Key West Naval Hospital; and for 
treatment of a back condition at the 
Marine Air Corps Air Station infirmary in 
Ocala, Florida between 1952 and 1955.  If 
a request for clinical records made to 
the National Personnel Records Center is 
unsuccessful, make the request directly 
to the treating hospital or medical 
facility or to such other source as may 
be indicated.  Associate all records and 
responses with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain all VA 
outpatient records for the veteran from 
the South Bend VA clinic and associate 
those records with the claims folder.

4.  The RO should schedule the veteran 
for an appropriate VA examination.  The 
claims folder and this remand are to be 
made available to the examiner prior to 
the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  The examiner 
is asked to render a diagnosis of all 
disorders affecting the veteran's lumbar 
spine.  All necessary tests in order to 
determine the correct diagnosis are to be 
done.

The examiner is asked to describe the 
date of onset and etiology of any back 
disorder(s) the veteran has and to 
express an opinion as to whether it is at 
least as likely as not that any such 
disorder(s) is related to any injury or 
disease experienced in service, including 
falling in the shower.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) is fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

5.  The RO should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand, including a VA examination.

6.  Thereafter, if the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


